FILED
                                                                  United States Court of Appeals
                                      PUBLISH                             Tenth Circuit

                     UNITED STATES COURT OF APPEALS                      October 6, 2015

                                                                      Elisabeth A. Shumaker
                                  TENTH CIRCUIT                           Clerk of Court



 RUSSELL TENORIO,

       Plaintiff - Appellee,

 v.

 BRIAN PITZER,

       Defendant – Appellant,                              No. 14-2114
 and

 RAYMOND D. SCHULTZ, THE CITY
 OF ALBUQUERQUE; ROBERT
 LICCIONE; ANDREA ORTIZ,

       Defendants.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO
                   (D.C. No. 1:12-CV-01295-MCA-KBM)


Stephanie M. Griffin, Assistant City Attorney, Albuquerque, New Mexico, for Defendant
- Appellant.

Katherine Wray (Rachel E. Higgins and Kari T. Morrissey, with her on the brief),
Albuquerque, New Mexico, for Plaintiff - Appellee.



Before TYMKOVICH, Chief Judge, HARTZ, and PHILLIPS, Circuit Judges.
HARTZ, Circuit Judge.


       Albuquerque Police Officer Brian Pitzer shot Russell Tenorio when responding

to an emergency call. Tenorio sued Pitzer in the United States District Court for the

District of New Mexico under 42 U.S.C. § 1983, asserting that Pitzer violated his

Fourth Amendment rights by using excessive force. The district court denied Pitzer’s

motion for summary judgment, concluding that there was evidence that Pitzer violated

clearly established law under two theories: (1) when Pitzer shot Tenorio he “did not

have probable cause to believe that [Tenorio] presented a threat of serious physical

harm to [Pitzer] or another person,” Aplt. App. at 208, and (2) Pitzer and his fellow

officers recklessly created the situation that resulted in the use of deadly force. Pitzer

appeals. We have jurisdiction under 28 U.S.C. § 1291 and affirm the denial of

summary judgment because the evidence would support a violation of clearly

established law under the first theory. We therefore need not address the second

theory,1 and remand for further proceedings.

I.     BACKGROUND



1
 See Aldaba v. Pickens, 777 F.3d 1148, 1159 n.2 (10th Cir. 2015) (On review of denial
of motion for summary judgment based on qualified immunity, once appellate court
determined that initial use of force was excessive, it was unnecessary to determine on
appeal “whether the officers’ subsequent actions would likewise constitute excessive
force.”).

                                              2
      Although the district court denied summary judgment and has not entered a

final judgment, “we have interlocutory jurisdiction over denials of qualified immunity

at the summary judgment stage to the extent that they turn on an issue of law.”

Romero v. Story, 672 F.3d 880, 882 (10th Cir. 2012) (brackets and internal quotation

marks omitted). We reduce the question before us to one of law by accepting the

district court’s assessment of the facts, which was based on the parties’ agreement on

undisputed facts and the court’s construing the remaining evidence in the light most

favorable to Tenorio. See id. at 882–83. Indeed, on an interlocutory appeal from the

denial of a summary-judgment motion based on qualified immunity, we are almost

always barred from reviewing whether the district court erred in determining that an

alleged fact was supported by sufficient evidence. See id. at 883; Lewis v. Tripp, 604
F.3d 1221, 1225−26 (10th Cir. 2010) (noting the exceptions).

      The district court’s opinion set forth the following facts: On November 11,

2010, at 7:56 p.m., a 911 operator received a call from Hilda Valdez, who told the

operator, “I need someone to come over here right away.” Aplt. App. at 204 (internal

quotation marks omitted). Ms. Valdez reported that her sister-in-law’s husband, later

identified as Tenorio, was intoxicated and holding a knife to his own throat. She said

that she was afraid that Tenorio would hurt himself or his wife Michaele. Officers

Moore, Hernandez, and Liccione were dispatched in response to the call, and Pitzer

also responded. The 911 operator relayed some of the information provided by


                                            3
Ms. Valdez to the Albuquerque Police Department dispatcher, who relayed the

following information to the officers:

       Male [subject] Russell is [drunk] and [on scene]
       [Subject] has a knife to his own throat . . .
       [No injuries] at this time
       Male has [vandalized] windows in the [location] . . .
       Male has been violent in the past . . .
       Male takes meds for seizures . . .
       Male, [caller] and males wife Michelle are all [on scene] inside the [location]
       [Caller’s] brother Bob Torres is also [on scene] . . .
       Offender is in the kitchen [with] the knife
       [Caller] is in the living room
       Male is still holding the knife in his hand
       Male is waving knife around . . .
       [Caller’s] sister and [caller] are in the living room
       Offender and [caller’s] brother are in the kitchen
       [Caller] is standing outside the [location] waiting for [officers] . . .

Id. at 73–74 (capitalization omitted) (items in brackets are spelled-out abbreviations

or translations of police codes).

       The officers, all in uniform, arrived on the scene in separate vehicles within

eight minutes of the original call. They parked their vehicles a short distance from the

residence. About a minute later they approached Ms. Valdez, who was standing

outside the house still speaking to the 911 operator. She appeared frightened. Pitzer

had not received crisis-intervention training, but Moore and Liccione had. Moore told

Ms. Valdez to end her 911 call. She told the officers: “He’s got a knife. He’s been

drinking . . . . He’s like thirty-seven, thirty-eight years old. Um, we tried to talk to

him but he got mad ’cause we took his beer away from him.” Id. at 205 (internal

quotation marks omitted). Pitzer announced that he was “going lethal.” Id. (internal
                                               4
quotation marks omitted). Without asking if there was a hostage or settling on a

tactical plan, the officers lined up outside the front door to the residence. Pitzer was

in the front with his handgun drawn. Moore was behind him, carrying a Taser, and

Liccione was third, with his handgun drawn. Hernandez was behind the other

officers, carrying a shotgun loaded with beanbag rounds, but was temporarily

occupied in preventing Ms. Valdez from reentering the residence.

       The front door was open. The living room’s dimensions were about 14 feet by

16 feet, with the front door on one of the shorter walls. A lamp was on in the room.

From his position outside the front door, Pitzer could see two doorways on the

opposite wall. The one to his right, which led to the kitchen, was directly across from

the front door. Part of the kitchen was obscured by the living-room wall. The officers

did not hear raised voices or other sounds suggesting a disturbance. Without

announcing his presence, Pitzer entered the living room, followed by Moore and

Liccione. Mrs. Tenorio moved into the area of the kitchen visible through the right

doorway. Pitzer first said, “Ma’am,” and then, “Please step out here. Let me see your

hands, okay?” Id. at 206 (internal quotation marks omitted). At least one of the other

officers understood “Please step out here” to be addressed to everyone in the kitchen.

       As Mrs. Tenorio moved out of the kitchen, she said, “Russell, put that down.”

Id. She walked into the living room with her hands up and palms facing the officers.

She was followed by Tenorio, who had a blank stare and was carrying a santoku-style

kitchen knife with a three-and-a-quarter-inch blade. He was holding the knife loosely
                                              5
in his right hand, his arm hanging by his side, as he walked behind his wife. He was

followed by a second man. Hernandez grabbed Mrs. Tenorio and took her outside.

Tenorio walked forward into the living room at an “average speed.” Id. at 207

(internal quotation marks omitted). Pitzer saw the knife and yelled, “Sir, put the knife

down! Put the knife down, please! Put the knife down! Put the knife down!” Id.

(internal quotation marks omitted). When Tenorio was about two and one-half steps

into the living room, Pitzer shot him, Moore tased him, and he fell to the floor. The

commands and the shooting lasted two or three seconds. The time between the first

officer’s arrival and the shooting was less than four minutes. Tenorio was

hospitalized for two months as a result of his life-threatening injuries.

       The district court analyzed Tenorio’s first theory of liability—that Pitzer shot

him when Pitzer lacked probable cause to believe that Tenorio posed a threat of

serious harm to anyone—under the four (nonexclusive) factors set forth in Estate of

Larsen v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008): “(1) whether the officers

ordered the suspect to drop his weapon, and the suspect’s compliance with police

commands; (2) whether any hostile motions were made with the weapon towards the

officers; (3) the distance separating the officers and the suspect; and (4) the manifest

intentions of the suspect.” The court concluded that a jury could find the first factor

to be neutral because even though Pitzer ordered Tenorio to drop his knife, “[a]

reasonable jury could find that Defendant did not ‘refuse’ to drop the knife because he

was not given sufficient time to comply.” Mem. Op. & Order at 7, Tenorio v. Pitzer,
                                              6
Civ. No. 12-01295 MCA/KBM consolidated with Civ. No. 13-00574 MCA/KBM

(D.N.M. May 28, 2014). It said that a jury could find that the second factor weighed

against probable cause because it could find that Tenorio “was holding a small

kitchen knife loosely by his thigh and that he made no threatening gestures toward

anyone.” Id. On the third factor, the court said that a jury could find that it weighed

against probable cause because the jury could find that Tenorio, although walking

toward Pitzer, was shot “before he was within striking distance of [Pitzer].” Id. at 8.

And it said that a jury could also find that the fourth factor weighed against probable

cause because the jury could reasonably find that the information provided to Pitzer

“indicated that the only person that [Tenorio] was known to have threatened that night

was himself, and that as [Tenorio] walked into the living room he did not raise the

knife from his side or make threatening gestures or comments toward anyone.” Id.

II.    DISCUSSION

       A.     Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). In the Fourth

Amendment context, “[t]his inquiry turns on the objective legal reasonableness of the

action, assessed in light of the legal rules that were clearly established at the time it was

taken.” Id. at 822 (internal quotation marks omitted). “Ordinarily, in order for the law to
                                               7
be clearly established, there must be a Supreme Court or Tenth Circuit decision on point,

or the clearly established weight of authority from other courts must have found the law

to be as the plaintiff maintains.” Becker v. Bateman, 709 F.3d 1019, 1023 (10th Cir.

2013) (internal quotation marks omitted). We do not engage in “a scavenger hunt for

prior cases with precisely the same facts” but examine “whether the law put officials on

fair notice that the described conduct was unconstitutional.” Clark v. Wilson, 625 F.3d
686, 690 (10th Cir. 2010) (internal quotation marks omitted).

       The plaintiff bears the burden of establishing both (1) that the defendant violated a

constitutional right and (2) that the right had been clearly established by the time of the

violation. See Becker, 709 F.3d at 1022. When, as here, the facts are not disputed (at

least for the purposes of appeal), our review is de novo. See Aldaba, 777 F.3d at 1154.

       B.     Excessive-Force Claims

       We review Fourth Amendment claims of excessive force under a standard of

objective reasonableness, judged from the perspective of a reasonable officer on the

scene. See Graham v. Connor, 490 U.S. 386, 396–97 (1989). “The reasonableness of [an

officer’s] actions depends both on whether the officers were in danger at the precise

moment that they used force and on whether [the officer’s] own reckless or deliberate

conduct during the seizure unreasonably created the need to use such force.” Sevier v.

City of Lawrence, 60 F.3d 695, 699 (10th Cir. 1995) (footnote omitted). But “[t]he

calculus of reasonableness must embody allowance for the fact that police officers are

often forced to make split-second judgments—in circumstances that are tense, uncertain,
                                              8
and rapidly evolving—about the amount of force that is necessary in a particular

situation.” Graham, 490 U.S. at 396–97.

       The Fourth Amendment permits an officer to use deadly force only if there is

“probable cause to believe that there [is] a threat of serious physical harm to [the officer]

or to others.” Estate of Larsen, 511 F.3d at 1260 (internal quotation marks omitted). “A

reasonable officer need not await the glint of steel before taking self-protective action; by

then, it is often too late to take safety precautions.” Id. (ellipsis and internal quotation

marks omitted). The four factors noted by the district court are quite significant. But

they are only aids in making the ultimate determination, which is “whether, from the

perspective of a reasonable officer on the scene, the totality of the circumstances justified

the use of force.” Id. The belief need not be correct—in retrospect the force may seem

unnecessary—as long as it is reasonable. See id.

       C.     Application to Officer Pitzer

       One could argue that Pitzer appropriately used lethal force. The officers were

responding to an emergency call for police assistance to protect against danger from a

man who had been violent in the past and was waving a knife around in his home. The

man was walking toward Pitzer in a moderate-sized room while still carrying the knife

despite repeated orders to drop it.

       But the district court ruled that the record supports some potential jury findings

that would establish Tenorio’s claim—in particular, that Tenorio “did not ‘refuse’ to drop

the knife because he was not given sufficient time to comply” with Pitzer’s order; that
                                               9
Tenorio made no hostile motions toward the officers but was merely “holding a small

kitchen knife loosely by his thigh and . . . made no threatening gestures toward anyone.”;

that Tenorio was shot “before he was within striking distance of [Pitzer]; and that, for all

Pitzer knew, Tenorio had threatened only himself and was not acting or speaking

hostilely at the time of the shooting. Mem. Op. and Order, supra, at 7−8. As previously

noted, we cannot second guess the district court’s assessment of the evidence on this

interlocutory appeal; and we are comfortable that the evidence, viewed in this light,

suffices for Tenorio’s claims.

       In fact, our precedents compel this result. Our decision in Zuchel v. City & County

of Denver, 997 F.2d 730, 735–37 (10th Cir. 1993), as construed in Walker v. City of

Orem, 451 F.3d 1139, 1160 (10th Cir. 2006), sets forth the clearly established law that

resolves this case.

       In Zuchel we reviewed the sufficiency of the evidence to support a jury verdict

that Officer Frederick Spinharney had used excessive force against the plaintiffs’

decedent, Leonard Zuchel. We set forth the following evidence, excluding “other

evidence more favorable to the [defendant].” Zuchel, 997 F.2d at 737. The manager of a

restaurant had called the police to complain that Zuchel had been creating a disturbance

at the restaurant. See id. at 735. By the time Spinharney and Officer Teri Hays arrived at

the restaurant, Zuchel had departed. See id. They found him around the corner, where he

was engaged in “a heated exchange” with four teenagers on bicycles. Id. One shouted to

the officers that Zuchel had a knife. See id. According to one uninvolved observer, the
                                             10
officers walked up behind Zuchel; Spinharney told him to shut up; Zuchel turned with his

hands up in the air and took “three wobbly steps” toward Spinharney, who was six to

eight feet away; and Spinharney shot him. Id. at 736. A second uninvolved observer

gave essentially the same account, except that she said that Spinharney was about ten feet

from Zuchel when he first shouted; that she heard Spinharney tell Zuchel to “drop it”;

and that Zuchel’s left hand was pointing over his shoulder to the teenagers as he turned

around and his right hand was by his side. Id. (internal quotation marks omitted). She

added that he “was not charging the officer and made no slicing or stabbing motions

toward him.” Id. Officer Hays testified that as she and Spinharney approached Zuchel

from behind, she hollered “Hey” and “he turned around in a normal fashion.” Id.

(internal quotation marks omitted). Then one of the teenagers said, “Watch out: he’s got

a knife.” Id. (internal quotation marks omitted). She said that when the officers were

about 15 feet from him, Spinharney told Zuchel to “Drop it. Drop it.” Zuchel then

“walk[ed] forward at a slow pace.” Id. (internal quotation marks omitted). She moved

toward Zuchel; as she did so, she saw nothing in his right hand but could not clearly see

his left. See id. When Spinharney fired, Zuchel was right next to her and less than five

feet from Spinharney. See id. The coroner testified that Zuchel’s right arm was directly

across his chest when he was shot, indicating that it was not “extended in a threatening

manner.” Id. No knife was found. See id.

       We held that the evidence was sufficient for the jury to find that the “use of deadly

force was not objectively reasonable under the circumstances.” Id. We did not parse the
                                            11
evidence to say precisely what version the jury needed to believe to make that finding. It

is possible, for example, that we thought it was necessary for the jury to disbelieve the

testimony that Spinharney had told the plaintiff to drop his weapon. But the more natural

reading of our opinion is that any discrepancies among the witnesses were irrelevant.

       And that is how we construed Zuchel a few years later in Walker. We said that

Zuchel “specifically established that where an officer had reason to believe that a suspect

was only holding a knife, not a gun, and the suspect was not charging the officer and had

made no slicing or stabbing motions toward him, that it was unreasonable for the officer

to use deadly force against the suspect.” 451 F.3d at 1160.

       Given the facts that we must accept on this appeal, that standard applies to this

case. Tenorio was not charging Pitzer. He had merely taken three steps toward the

officer, as had Zuchel. Unspeaking and with a blank stare on his face, he made no

aggressive move toward any of the officers with his knife. He was no closer to the

officers than Zuchel had been. The district court said that the jury could find that he was

not “within striking distance” when he was shot and was only “holding a small kitchen

knife loosely by his thigh.” Mem. Op. & Order, supra, at 7−8. Zuchel had also been

ordered to “drop it.” Unlike in Zuchel, Tenorio actually had a knife. But given the

warning by the teenager, the officer in Zuchel could have reasonably believed that Zuchel

had one; and, as determined by the district court here, the jury could have found that

Tenorio did not have enough time to obey Pitzer’s order. Finally, Tenorio’s behavior

before the officers arrived was not more aggressive than what had been reported to
                                             12
Spinharney (it would have been reasonable for Spinharney to infer from the teenager’s

warning that Zuchel had brandished a knife during the heated exchange).

       We recognize that we distinguished Walker’s statement of the law in our opinion

in Estate of Larsen, 511 F.3d 1255. But the distinction we made in that case was that the

victim had made “hostile actions toward” the officer. Id. at 1263. We said that “[t]he

undisputed facts here show that [the victim] ignored at least four police commands to

drop his weapon and then turned and stepped toward the officer with a large knife raised

in a provocative motion.” Id. In contrast, the evidence in this case would support a

finding that Tenorio took no hostile or provocative action toward the officers.

       We conclude that the district court, given its unreviewable assessment of the

evidence, did not err in denying the qualified-immunity motion for summary judgment.

We note, however, that because our review is predicated on the district court’s

assessment of the evidence in the li ght most favorable to Tenorio, a contrary judgment

may be permissible after a trial to a jury.

III.   CONCLUSION

       We AFFIRM the district court’s denial of summary judgment.




                                              13
No. 14-2114, Tenorio v. Pitzer

PHILLIPS, Circuit Judge, dissenting:

   I would reverse the district court’s denial of summary judgment for Officer Pitzer

based upon qualified immunity. I see no violation of Russell Tenorio’s constitutional

rights, let alone one clearly established in our law.

   A. General Principles

   Qualified immunity “balances two important interests—the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine “‘gives ample

room for mistaken judgments’ by protecting ‘all but the plainly incompetent or those who

knowingly violate the law.’” Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting Malley

v. Briggs, 475 U.S. 335, 343 (1986)). This “accommodation for reasonable error exists

because ‘officials should not err always on the side of caution’ because they fear being

sued.” Id. (quoting Davis v. Scherer, 468 U.S. 183, 196 (1984)). Qualified immunity

exists “to ensure that fear of liability will not ‘unduly inhibit officials in the discharge of

their duties.’” Camreta v. Green, 563 U.S. 692, 131 S. Ct. 2020, 2030 (2011) (quoting

Anderson v. Creighton, 483 U.S. 635, 638 (1987)).

   We evaluate Fourth Amendment excessive-force claims under an objective-

reasonableness standard, measuring the challenged police conduct from a reasonable

officer’s perspective. Graham v. Connor, 490 U.S. 386, 396–97 (1989). As the majority

notes, “[t]he reasonableness of [an officer’s] actions depends both on whether the officers
were in danger at the precise moment that they used force and on whether [the officer’s]

own reckless or deliberate conduct during the seizure unreasonably created the need to

use such force.” Maj. Op. at 8 (quoting Sevier v. City of Lawrence, 60 F.3d 695, 699

(10th Cir. 1995) (footnote omitted)). And as the majority also recognizes, “[t]he calculus

of reasonableness must embody allowance for the fact that police officers are often

forced to make split-second judgments—in circumstances that are tense, uncertain, and

rapidly evolving—about the amount of force that is necessary in a particular situation.”

Maj. Op. at 8–9 (quoting Graham, 490 U.S. at 396–97).

   B. The Majority’s Analysis

   As I read the majority opinion, it refuses qualified immunity to any law-enforcement

officer who shoots a knife-wielding suspect unless that person “charges” the officer and

aggressively motions toward the officer with the knife. See Maj. Op. at 10–12. The

majority believes this result is compelled by this single sentence taken from Walker v.

City of Orem, 451 F.3d 1139, 1160 (10th Cir. 2006):

      It was specifically established [in Zuchel v. City & Cty. of Denver, 997 F.2d
730, 735–36 (10th Cir. 1993) (Zuchel II)] that where an officer had reason
      to believe that a suspect was only holding a knife, not a gun, and the
      suspect was not charging the officer and had made no slicing or stabbing
      motions toward him, that it was unreasonable for the officer to use deadly
      force against the suspect.

   I disagree with the majority that Walker so dramatically shrunk—or intended to

shrink—our analytical framework applied in Zuchel II until now. Rather than narrowing a

robust totality-of-circumstances inquiry to two meager factors, I believe Walker simply

recognized the importance of those factors as part of evaluating qualified immunity. See


                                            2
451 F.3d at 1159 (considering “the totality of the circumstances” under the Fourth

Amendment objective-reasonableness standard). Although I certainly agree with the

majority that these two facts were important ones considered in Zuchel II, I disagree that

they rendered all other facts and factors meaningless. In assessing danger to self and

others, a reasonable officer and a reviewing court must account for far more than what’s

highlighted in the single sentence quoted from Walker. To determine if conduct is

objectively reasonable, we consider all circumstances, not just two circumstances. See

Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008) (“We

assess objective reasonableness based on whether the totality of the circumstances

justified the use of force, and pay careful attention to the facts and circumstances of the

particular case.”) (citation omitted). Nothing in Walker deprives Officer Pitzer of

summary judgment based on qualified immunity. To see why, we need look no further

than our cases on point.

   At the outset, it is important to recognize that this court has decided two Zuchel

appeals, the first contesting the district court’s denial of summary judgment on qualified-

immunity grounds to the shooting officer, Zuchel v. Spinharney, 890 F.2d 273 (10th Cir.

1989) (Zuchel I), and the second contesting the sufficiency of the evidence after a

$300,000 jury verdict against the city and county of Denver, Zuchel II, 997 F.2d at 730.

Unfortunately, the majority ignores Zuchel I, where we affirmed the district court’s denial

of summary judgment to the shooting officer based on qualified immunity. We did so

after acknowledging that the officer would easily be entitled to immunity if we

considered only his evidence. 890 F.2d at 275. But because the record contained

                                            3
sufficient evidence (if a trier of fact believed it) to support a finding that the officer’s

conduct was not objectively reasonable, we affirmed the district court’s denial of

summary judgment and remanded the case. Id. at 275–76; see also King v. Hill, __ F.

App’x __, 2015 WL 3875551, at *5-6 (10th Cir. June 24, 2015) (unpublished) (affirming

denial of summary judgment for qualified immunity to deputy in shooting after

considering the facts in the light most favorable to the plaintiff and giving plaintiff all

reasonable inferences). The plaintiffs then settled the claim against the shooting officer

and went to trial on the claim against Denver. Zuchel II, 997 F.2d at 733. In evaluating

the appropriateness of summary judgment on Officer Pitzer’s claim of qualified

immunity, we should focus on the reasons this court denied it to the shooting officer in

Zuchel I:

       Other testimony and evidence contained in the summary judgment record
       casts doubt on the objective reasonableness of Spinharney’s use of deadly
       force. At least one witness estimated Zuchel’s distance from Spinharney to
       be 10–12 feet at the time the shots were fired. This same witness testified
       that Zuchel was neither charging Spinharney nor stabbing at him, but
       instead was shot after Zuchel stopped and was trying to “explain what was
       going on.” Another witness indicated that Zuchel was clearly not close
       enough to stab Spinharney. Spinharney’s partner, Officer Rathburn,
       testified that she could not see any weapon in Zuchel’s hand. One witness
       claims to have heard Spinharney tell Zuchel to “shut up or you’re going to
       die.” Other witnesses heard no warning by the officers. At least one witness
       testified Spinharney fired the four shots “[a]s fast as he could pull the
       trigger.”
890 F.2d at 275 (citations omitted). Importantly, we can see from this that more was

involved in our denying Officer Spinharney summary judgment for qualified immunity

than Zuchel’s not charging him or making slashing or stabbing motions.



                                             4
   In Zuchel II, the plaintiffs (Zuchel’s parents) proceeded to trial on a municipal-

liability claim against Denver based on its deliberate indifference in inadequately training

its officers. 997 F.2d at 733–35. To prevail, the plaintiffs needed to prove (among other

things) that Officer Spinharney exceeded constitutional limitations in the use of deadly

force. Id. at 734. Ultimately, a jury found in the plaintiffs’ favor. Id. at 733. On appeal,

Denver contended that insufficient evidence supported the verdict. Id. Accordingly, this

court in Zuchel II considered a similar issue as in Zuchel I: whether plaintiffs had

presented sufficient evidence, together with favorable inferences, to sustain the decision

made in the district court (whether on summary judgment or jury verdict). We reviewed

de novo the district court’s denial of Denver’s post-verdict motion, and in doing so

acknowledged that “[w]e must view the evidence in the light most favorable to the party

against whom the motion is made and give that party the benefit of all reasonable

inferences from the evidence.” Id. at 734 (citations omitted).

   With this in mind, the court in Zuchel II reviewed the trial evidence. It recounted

testimony from eyewitnesses, including those whose deposition testimony we relied on in

affirming the district court’s denial of summary judgment. Id. at 735–36. For instance, in

Zuchel I, we noted that Jeffrey Purvis had testified in his deposition that Zuchel was

clearly not close enough to stab Spinharney and that he heard Spinharney tell Zuchel to

“shut up, or you’re going to die.” 890 F.2d at 275. At trial, Purvis testified consistently.

Zuchel II, 997 F.2d at 735–36. In Zuchel I, we also relied on deposition testimony of

Deborah Seme, who had estimated the distance between the two men at shooting at about

10 to 12 feet, said that Zuchel was trying to “explain what was going on,” and said that

                                             5
Officer Spinharney fired four shots “[a]s fast as he could pull the trigger.” 890 F.2d at

275. At trial, Seme testified consistently, although estimating the two men’s original

distance at 10 feet with Zuchel’s taking three steps before Officer Spinharney fired shots.

Zuchel II, 997 F.2d at 736. Finally, in Zuchel I, we cited Officer Rathburn’s testimony

that she had seen no weapon in Zuchel’s hand. 890 F.2d at 275. At trial, she gave more

complete testimony, some favoring the plaintiffs’ claims, including that she and Officer

Rathburn were about 15 feet from Zuchel, that she was surprised to hear gunshots

because she did not expect Officer Spinharney to shoot, and that she was “right next to

Mr. Zuchel when he was shot because she was intending to “grab him in some fashion or

try to get him physically under some control until my partner could, you know, assist

me.” Zuchel II, 997 F.2d at 736 (citation omitted).

   With similar evidence supporting the plaintiffs on summary judgment and at trial, I

am unsurprised we affirmed the jury verdict just as we had affirmed the earlier denial of

summary judgment. Rather than explaining our two affirmances as resulting from our

giving the plaintiffs the benefit of disputed facts and the inferences from the evidence, the

majority unwarrantedly speculates that the Zuchel II court might have “thought it was

necessary for the jury to disbelieve the testimony that [the shooting officer] had told the

plaintiff to drop his weapon.” Maj. Op. at 12. I see nothing in Zuchel I or II suggesting

that the officer’s command to “drop it” was ever even disputed. Moreover, in view of our

de novo review in Zuchel I and II, I cannot fathom the majority’s conclusion that “the

more natural reading of our opinion is that any discrepancies among the witnesses were

irrelevant.” Maj. Op. at 12. In addition to all else, Zuchel II itself defeats this

                                             6
interpretation. As adequate support for the jury’s excessive-force finding, we relied on

the coroner’s testimony about Zuchel’s arm position when shot (arm across chest) “along

with the evidence recited above . . . .” Zuchel II, 997 F.2d at 736 (emphasis added). If the

bulk of the recited evidence was irrelevant, this would be a strange way for the Zuchel II

court to say so.1

   In addition, if the majority is correct that the only relevant facts in our case are

whether Tenorio charged the officers and slashed or stabbed with his knife, I would have

expected to see that minority-of-circumstances approach applied in later cases involving

an officer’s fatal shooting of a knife-wielding man. But in Estate of Larsen, 511 F.3d at

1260, which we decided three years after Walker, the court did just the opposite. There,

applying an objective-reasonableness standard, the court again applied a broad analytical

framework and compiled a list of non-exclusive factors based, in part, on Walker and

Zuchel I: “(1) whether the officers ordered the suspect to drop his weapon, and the

suspect’s compliance with police commands; (2) whether any hostile motions were made

with the weapon towards the officers; (3) the distance separating the officers and the


   1
       See King, 2015 WL 3875551, at *7 (noting that the court in Zuchel I affirmed a
denial of summary judgment on qualified-immunity grounds to the shooting officer
because of “conflicting testimony in [Zuchel I] concerning what provoked the shooting”);
Zia Trust Co. v. Montoya, 597 F.3d 1150, 1154–55 (10th Cir. 2010) (affirming denial of
qualified immunity to the shooting officer at summary-judgment stage despite his own
favorable testimony because “reading the record in the light most favorable to plaintiffs,
it is not clear that [the decedent] manifested an intent to harm Officer Montoya or anyone
else at the scene”); Sevier v. City of Lawrence, 60 F.3d 695, 700 (10th Cir. 1995)
(affirming denial of summary judgment on qualified-immunity grounds to shooting
officer in part based on disputed evidence about whether shooting victim had lunged at
officer with a knife).

                                             7
suspect; and (4) the manifest intentions of the suspect.” 511 F.3d at 1260 (citing Walker,
451 F.3d at 1159; Jiron v. City of Lakewood, 392 F.3d 410, 414–15 (10th Cir. 2004);

Zuchel I, 890 F.2d at 274). In doing so, the court looked at far more facts than charging,

stabbing, and slashing to determine whether the officer had shown probable cause of

serious physical harm to himself or others.

   Even under the majority’s shrunken analytical framework, I still cannot understand its

bases for denying qualified immunity in this case. Although the majority apparently

contends that Tenorio was not “charging” the officers, Maj. Op. at 12, I fail to see the

difference between “charging” the officers and advancing toward them with a knife

without pausing or breaking stride. I suspect that officers would much prefer a “charging”

suspect from twenty feet away to a “non-charging” Tenorio advancing on them in a

sixteen-foot room with a difficult retreat.2 In this situation, we need to recognize the

immediacy of the life-threatening danger to the officers. As I understand the majority’s

new approach, Tenorio was free to get right up to the officers so long as he did not

“charge” them while making stabbing or slashing motions with the knife. This ill-

conceived approach ignores how quickly a knife-wielding man can thrust a knife and kill

or grievously wound an officer or a bystander. It also fails to recognize the danger to the

officers and Tenorio’s family had Tenorio gotten close enough to wrestle Officer Pitzer

for his gun. Guns can fire in melees—accidentally or otherwise. The majority’s let’s-

   2
     Although the majority relies on Walker’s characterization of Zuchel as requiring
“charging,” I note that in Walker the court said that David Walker “was not advancing on
anyone with the small knife” and that “David was not advancing on him and had not
threatened him in any way. . . .” 451 F.3d at 1160 (emphasis added). I do not think the
majority denies that Tenorio was “advancing” on Officer Pitzer before being shot.
                                              8
hope-nothing-bad-happens approach leaves officers at grave risk, one we have not

previously required them to take. See Estate of Larsen, 511 F.3d at 1260 (noting that a

reasonable officer need not await the “glint of steel” before taking self-protective action,

which, by then, is often too late).

   In short, I believe the majority has derailed our qualified-immunity analysis from its

previously sensible course, and rerouted it away from Supreme Court and Tenth Circuit

precedent. Its quick knockout punch to qualified immunity absent charging, slashing, and

stabbing precludes officers from firing shots even when a knife-wielding man gets

within, or extremely close to, stabbing range so long as he gets there by walking (not

charging) and has positioned his knife for a quick thrust (without the fanfare of

menacingly waving it before striking).

   C. The District Court’s Analysis

   Before explaining why I believe the district court erred in denying summary judgment

for qualified immunity, I pause to review the facts that the district court found. In its

order denying summary judgment, the district court found facts and adopted transcripts

that provide additional undisputed facts:

    On November 11, 2010, at 7:56 p.m., Hilda Valdez, Tenorio’s sister-in-law,
     called 911, saying, “I need someone to come over here right away.” She
     said that Tenorio was intoxicated and holding a knife to his throat. She
     expressed fear that he would hurt himself or his wife. She advised that he
     had broken some windows and was saying that he was going to slice his
     throat. She again said that “I’m afraid he’s gonna hurt his wife.” Later, she
     repeated that he was threatening to kill himself and expressed fear that he
     might “do bodily harm” to his wife. She said he was waving around a very
     sharp knife. The dispatcher tried to calm her, telling her to take a deep
     breath. Ms. Valdez said, “Please hurry! Please hurry! Oh, god. Oh, god. Oh,


                                             9
       god.” Right before the officers arrived, Ms. Valdez said, “I’m outside and
       she’s yelling.” Appellant’s App. at 65–66, 71, 204.

    The 911 operator relayed this information to the police dispatcher, who
     broadcast that Ms. Valdez had called about her brother-in-law Tenorio’s
     placing a knife to his throat. The dispatcher further advised the officers that
     Tenorio “has been violent in the past” (a mistaken characterization) and
     “takes meds for seizures.” Additionally, the dispatcher advised that Tenorio
     was in the kitchen “[waving] the knife around” but that no injuries had been
     reported. Finally, the dispatcher advised that Tenorio’s wife and Valdez
     were in the living room, and that Tenorio and his brother were in the
     kitchen. Appellant’s App. at 73–74, 204–05.

    At about 8:03, the officers arrived and parked down the street. Within a
     minute or so, the officers spoke to Ms. Valdez, who clearly appeared
     frightened. On Pitzer’s belt recorder, Ms. Valdez is heard saying, “He’s got
     a knife. He’s been drinking . . . .” Appellant’s App. at 205.

    No officer asked if Tenorio had taken hostages, and the district court found
     that Officer Pitzer, lacking any crisis-intervention training, “immediately”
     announced “going lethal.”3 Then, without announcing their presence as
     police officers, the officers lined up and entered the home through the open
     front door. Although Officer Moore was in charge, Officer Pitzer was first
     in line, followed by Officer Moore with a Taser, Officer Liccione with a
     handgun drawn, and Officer Hernandez with a shotgun loaded with
     beanbag rounds. Appellant’s App. at 205–06.

    The home’s doorway sits directly across from the kitchen door through a
     furnished living room measuring 16 by 14 feet. When the officers entered, a
     lamp was on. The officers heard no raised voices or other sounds
     suggesting a disturbance. When Officer Pitzer saw Mrs. Tenorio through
     the kitchen doorway, he called out to her, “Ma’am, please step out here. Let
     me see your hands, okay?” As she came forward into the living room, she
     said to someone behind her, “Russell, put that down.” She entered the
     living room with her hands up and her palms facing the officers. Behind her
     came Tenorio with a “blank stare,” carrying a santoku-style kitchen knife
     with a 3 1/4 inch sheepsfoot blade. Tenorio’s brother-in-law followed him
     into the living room. Officer Hernandez “hustle[d] [Mrs. Tenorio] out the
     front door.” Appellant’s App. at 206–07.
   3
     The district court did not find that this had any particular meaning. In reviewing the
record, I see that it is simply a way the police communicate to each other which officer
will proceed first carrying a lethal weapon as opposed to Tasers or beanbag rounds.
                                            10
    Tenorio walked forward into the living room at an “average” speed. Officer
     Pitzer saw the knife and yelled, “Sir, put the knife down! Put the knife
     down, please! Put the knife down! Put the knife down!” After Tenorio
     continued about two-and-a half-steps into the living room, Officer Pitzer
     fired his gun. At the same time, Officer Moore fired his Taser, also striking
     Tenorio. The shooting occurred less than four minutes after the officers
     arrived. Appellant’s App. at 207.


       1. Probable Cause to Believe Tenorio Presented a Threat of Serious Physical
          Harm to Others

   The district court correctly identified the Estate of Larsen factors as useful in

determining whether Officer Pitzer was entitled to qualified immunity. Acknowledging

that the four Larsen factors were “nonexclusive,” the district court acknowledged that the

factors seek to measure the danger presented by a knife-wielding person who is

confronting officers. The district court considered the second factor as bearing on

Tenorio’s ability to harm others, and the other three factors as bearing on his intention to

do so. I disagree with this approach. In my view, the distance between the officers and

the knife-wielding Tenorio bears more than any other fact on Tenorio’s ability to harm

the officers.

   Addressing the first factor (whether the officer ordered the suspect to drop his weapon

and whether the suspect complied), the district court acknowledged that Officer Pitzer

had “ordered [Tenorio] to drop the knife prior to shooting [him]” and that Tenorio had

kept hold of the knife. Appellant’s App. at 208. That is a bland account of a tense scene.

As stated earlier in its opinion, an alarmed Officer Pitzer yelled the “drop-it” command

four times in rapid succession. But the district court found this fact was “offset by


                                            11
evidence that [Officer Pitzer] shot [Tenorio] within two or three seconds of the first

command to drop the knife.” Id. This, it concluded, was insufficient time to comply with

the commands. Accordingly, the district court determined that a reasonable jury could

find this factor neutral in determining probable cause of a danger of serious physical

harm.

   I disagree. Simply put, based on the district court’s findings, Tenorio had time to

comply. Had Tenorio not advanced toward the officers, or had he even stopped after

beginning to do so, the officers could have given him more time to drop the knife. He,

more than anyone, controlled the time Officer Pitzer could safely let pass before

shooting. Tenorio’s actions, and his actions alone, created the emergency requiring

Officer Pitzer to protect himself, his fellow officers, and Tenorio’s family. The district

court nowhere says how much more time Officer Pitzer needed to give Tenorio to drop

his knife (and whether Tenorio could have stabbed him or others before that time

elapsed). Nor does the district court recognize any of the times Tenorio’s family had tried

to get him to put down the knife, including Mrs. Tenorio’s saying to him, “Russell, put

that down,” as she entered the living room. Appellant’s App. at 206. Tenorio had plenty

of time to put the knife down, but Officer Pitzer had very little time to avoid a stabbing.4

   Addressing the second factor (whether the suspect made any hostile motions with the

knife), the district court said that Tenorio “was holding a small kitchen knife loosely by

his thigh and that he made no threatening gestures toward anyone.” Appellant’s App. at

   4
     In my view, the district court erred in either assuming that Tenorio’s knife did not
endanger the officers unless he had time to drop it (an action that would take little to no
time at all) or that their safety was secondary to his having time to drop it.
                                             12
208. Thus, it found that a reasonable jury could find this factor weighs against probable

cause of danger. Again, I disagree. This factor seems inapplicable to this situation. Here,

the immediate danger from Tenorio existed whether or not he gestured threateningly with

the knife. Once Tenorio had gotten dangerously close to the officers, his previously not

having waved the knife threateningly loses much of its significance. See Estate of

Morgan v. Cook, 686 F.3d 494, 497–98 (8th Cir. 2012) (holding that officer had cause to

believe that a suspect posed an imminent threat to officer when the suspect—who was 12

feet away—held a knife in his hand and tried to conceal it, and when the officer ordered

him to drop it, he instead moved toward the officer).

   Addressing the third factor (the distance between Tenorio and the officers when

Officer Pitzer shot) the district court concluded that even this factor weighed against

probable cause of serious physical harm. In my judgment, Officer Pitzer is entitled to

summary judgment on qualified immunity based on this ground alone. Simply put, when

Officer Pitzer fired his gun, he and others were endangered by Tenorio and his knife.

Because so much depends on where Tenorio and Officer Pitzer were in the living room, I

think any proper analysis needs to address that head-on. Here, we know that the four

officers entered through the open front doorway into a furnished living room 16 feet long

(toward the kitchen) and 14 feet wide. Officer Pitzer was first in the doorway. I cannot

tell from the record where the furniture was in the room. I do know that once inside three

officers must have situated themselves so that Officer Hernandez could grab Mrs.

Tenorio and “hustle[] her out the front door.” Appellant’s App. at 207.



                                            13
   Because everyone agrees that Officer Pitzer was inside the living room, it is fair to say

that his chest was at least two feet into the living room. Next, I note that the district court

found that Tenorio had taken two-and-a-half steps5 into the living room at an “average

speed” toward Officer Pitzer as he yelled four times for Tenorio to drop the knife. Id.

Because no one can stop mid-stride, this is the same as three steps. Even small steps at an

average speed would stretch at least two feet each, so by the district court’s findings

Tenorio conservatively was at least six feet into the room. Finally, by raising and

extending his arm, it’s a fair estimate that Tenorio could have extended the point of the

knife two feet in front of his body. Where does all that leave us? Even if Tenorio had

stopped as he completed his third step—hardly a good gamble for officers concerned for

their lives—quickly lifting his arm would in a split second have put the knife within six

feet of Officer Pitzer’s chest, and even closer to his arms, which were extended pointing

his gun.6 I cannot comprehend how that dire situation would not amount to probable

cause of harm.

   And, finally, addressing the fourth factor (the suspect’s manifest intentions), the

district court concluded that this factor did not support probable cause of harm because

Officer Pitzer knew only that Tenorio had threatened himself and that Tenorio “did not

raise the knife from his side or make threatening gestures or comments toward anyone.”

Appellant’s App. at 209. Again, this cannot be the standard. Even if Tenorio—clutching a

   5
     In his deposition, Tenorio said that he “took a couple—a few steps from the doorway
into the living room” and later described it as “two and a half steps.” Appellant’s App. at
79–80.
   6
       This account fully credits and relies upon the facts that the district court found.
                                               14
knife he refused to drop even before the 911 call—had advanced toward the officers in

the living room while grinning widely and thanking them profusely for helping his

family, the officers would have been foolish to let him get too close. Unlike the district

court, I think that in these circumstances Officer Pitzer was fully justified in believing

Tenorio’s advancing toward him with the knife showed a manifest intention to harm

others. In evaluating Tenorio’s actions, Officer Pitzer could also consider that, minutes

earlier, Tenorio had been waving a knife and holding it to his throat, sufficiently

frightening Ms. Valdez to call 911. The officers had also learned from the dispatcher that

Tenorio had a violent history (although the dispatcher was mistaken). The officers also

arrived to see a “clearly frightened” Ms. Valdez standing outside. Appellant’s App. at

205. How much more danger is required to create probable cause of harm? Neither the

majority nor the district court tells us.

   Relying on a string-cite of cases and a mere recitation of the Estate of Larsen factors,

the district court further concluded that Officer Pitzer should have known that his acts

violated clearly established law. See Plumhoff v. Richard, 134 S. Ct. 2012, 2023 (2014).

Under this second prong, “a defendant cannot be said to have violated a clearly

established right unless the right’s contours were sufficiently definite that any reasonable

official in the defendant’s shoes would have understood that he was violating it.” Id.

(citing Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011)). “In other words, ‘existing

precedent must have placed the statutory or constitutional question’ confronted by the

official ‘beyond debate.’” Id. (quoting Ashcroft, 131 S. Ct. at 2080). “Ordinarily, in order

for the law to be clearly established, there must be a Supreme Court or Tenth Circuit

                                            15
decision on point, or the clearly established weight of authority from other courts must

have found the law to be as the plaintiff maintains.” Morris v. Noe, 672 F.3d 1185, 1196

(10th Cir. 2012) (citation omitted). Even so, our circuit uses a “sliding scale” system in

which “the more obviously egregious the conduct in light of prevailing constitutional

principles, the less specificity is required from prior case law to clearly establish the

violation.” Pierce v. Gilchrest, 359 F.3d 1279, 1298 (10th Cir. 2004).

   The majority contends that Zuchel II, as construed in Walker, not only compels a

conclusion of excessive force here but also “sets forth the clearly established law that

resolves this case.” Maj. Op. at 10. For the reasons I have already mentioned, I believe

that Tenorio did not provide comparable favorable evidence to what the plaintiffs offered

in Zuchel II, rendering that case no help to him in showing clearly established law. We

must remember that the Zuchel II plaintiffs could rely on strong facts that would establish

excessive force, including these:

 Police had responded to Zuchel’s relatively minor public disturbance at a fast-
  food restaurant rather than to a family member’s frantic 911 call;

 One eyewitness testified that Zuchel had been 6 to 8 feet from the shooting
  officer when shot, stating his view that “they were so far apart, . . . there was
  no one in danger at that time”;

 Before being shot, Zuchel had taken three wobbly steps toward Officer
  Spinharney and was trying to explain what was going on in his argument with
  the teen bicyclists7;




   7
     As we reported in Zuchel I, one of the same eyewitnesses earlier said that Zuchel
“was shot after Zuchel stopped and was trying to ‘explain what was going on.’” 890 F.2d
at 275 (emphasis added).
                                            16
 While Zuchel pointed backwards at them with his left hand, the other officer
  saw that Zuchel had nothing in his right hand and was surprised to hear the
  shot because she was right next to Zuchel, getting ready to subdue him;

 Zuchel obviously had no knife visible because he was not carrying one
  (leaving a fact question whether the shooting officer might have seen that he
  was unarmed); and

 When the shooting officer first approached Zuchel from behind with gun
  drawn he announced his presence by telling that Zuchel that “you better shut
  up, or you’re going to die.”

Zuchel II, 997 F.2d at 735–36. Obviously, Tenorio alleges no such things. Because

Tenorio’s case is so much different from Zuchel II, I see no basis for our concluding that

it is “beyond debate” that Zuchel I or II provided Officer Pitzer clear notice that his

conduct amounted to excessive force.

   By focusing exclusively on Zuchel II, the majority also disregards our cases

presenting less immediate danger where we have affirmed summary-judgment grants of

qualified immunity to other shooting officers. In measuring whether his split-second

decision to shoot amounted to excessive force under clearly established law, Officer

Pitzer could rely on those cases, too. For example, in Estate of Larsen, 511 F.3d at 1258–

59, we affirmed a grant of summary judgment on qualified-immunity grounds to two

officers who shot and killed a knife-wielding man. The man had earlier called 911

threatening to “kill someone or himself.” Id. at 1258. As the officers approached Larsen’s

home, they saw him standing alone on his front porch, separated from the street by a

small front yard, a three- or four-foot retaining wall, a six-step concrete walkway leading

to the sidewalk with an iron rail down its middle, and shrubbery atop the retaining wall

on one side of the stairs. Id. After seeing Larsen holding a large knife, the officers
                                            17
commanded him to put it down. Id. Standing at a distance of 20 feet from the officers,8

Larsen lifted the knife above shoulder-level and pointed it toward them. Id. at 1258,

1260–61. After earlier commands to drop the knife, one officer warned Larsen to “[d]rop

the knife or I’ll shoot.” Id. at 1258. Upon Larsen’s taking one step toward him, the

officer, on the sidewalk below, fired twice, striking Larsen in the chest and killing him.

Id. at 1258–59.

   On appeal, we said that the excessive-force claim “center[ed] on whether Larsen

posed an immediate threat to the officers or the safety of others.” Id. at 1260 (citing

Jiron, 392 F.3d at 414). We noted that “[d]eadly force is justified under the Fourth

Amendment if a reasonable officer in Defendants’ position would have had probable

cause to believe there was a threat of serious physical harm to themselves or to others.”

Id. (emphasis original) (quoting Jiron, 392 F.3d at 415 (citation omitted)). In addition, we

said that “[i]ndeed, even ‘[i]f an officer reasonably, but mistakenly, believed that a

suspect was likely to fight back . . . the officer would be justified in using more force than

in fact was needed.’” Id. (quoting Saucier v. Katz, 533 U.S. 194, 205 (2001)). Then we

recited and generally applied the factors based on Zuchel I and Walker, recognizing that

“in the end the inquiry is always whether, from the perspective of a reasonable officer on



   8
      As we routinely do in summary-judgment cases seeking qualified immunity, we
construed the record in the light most favorable to the plaintiff, the non-moving party.
511 F.3d at 1259 (citation omitted). So even though the shooting officer estimated his
distance from Larsen as 7 to 12 feet, that would not control, because other competing
evidence must have supported the court’s finding that “the distance between [Officer]
Murr and Larsen at the time of the shooting, though disputed, was somewhere between 7
and 20 feet.” Id. at 1260–61.
                                             18
the scene, the totality of the circumstances justified the use of force.” Id. (citing Sevier,

60 F.3d at 699).

   Thus, the court in Estate of Larsen applied the same four non-exclusive factors from

Zuchel I and Walker as did the district court here. Id. (citing Zuchel I, 890 F.3d at 274;

Walker, 451 F.3d at 1159). As “undisputed facts support[ing] the heightened immediacy

of the threat they faced and the objective reasonableness of the use of deadly force[,]” the

court relied on several facts also found in Tenorio’s case: Larsen had already threatened

violence against himself (and others although no one else was nearby); the officers

responded to an emergency call late at night; the officers encountered a man armed with a

knife; the officers told Larsen to put down the knife but he did not comply; the second

officer was also prepared to use force and positioned himself to do so; and Larsen took a

step toward an officer. Id.

   On the other hand, the court in Estate of Larsen mentioned some other facts bearing

on danger to the officers not found in Tenorio’s case: Larsen’s knife had a blade longer

than twelve inches; Larsen “held the high ground” from his elevated porch; and Larsen

raised and pointed the knife toward the officers. Id. at 1258, 1260. While the facts of all

cases will differ in some regards, I do not believe the lack of these three facts deprives

Officer Pitzer of summary judgment on qualified immunity. Giving Larsen the benefit of

disputed fact issues, we must assume that he stood 20 feet from the officers when he took

his first step. Plus, we must remember that the officers were outside and had the ability to

safely retreat to avoid any need to use deadly force. In Estate of Larsen, no other people

were at risk. And, of course, Larsen had to negotiate steps, hedges, and other obstacles

                                             19
before reaching the sidewalk where the officers stood. Based on all the circumstances, I

believe it clear that Officer Pitzer was far more at risk of immediate serious bodily harm

than were the officers in Estate of Larsen. That being so, I cannot see how Officer Pitzer

does not get summary judgment on qualified-immunity grounds when the officers in

Estate of Larsen did. Even more basically, I cannot see how Tenorio can show any

excessive-force claim was clearly established under law when the court in Estate of

Larsen found “the officer’s use of force was objectively reasonable.” Id. at 1261.

       2. Reckless and Unreasonable Creation of Dangerous Situation

   The district court found that Tenorio had presented evidence that “[t]he dispatcher had

informed the officers shortly before they arrived that the two women inside Plaintiff’s

residence were in the living room, not in the kitchen, and when the officers arrived, Ms.

Valdez was waiting in the driveway.” Appellant’s App. at 210. From this, the district

court surmised that “[Officer Pitzer] and the other officers knew or should have known

that they were not confronting a situation in which Plaintiff was holding persons inside

against their will.” Id. The district court noted that the officers “did not ask Ms. Valdez

about the situation inside the house.” Id. Apparently because the dispatcher did not relay

Ms. Valdez’s repeated concerns that Tenorio might injure his wife, the district court

removed that fact from consideration. In addition, the district court criticized the officers

for not “formulat[ing] a tactical plan prior to entering the residence.” Appellant’s App. at

212. Finally, the district court noted that the officers could tell by looking inside the

home that upon entering that the small room and its furnishings would make it “difficult

or impossible . . . to maneuver once they were inside.” Appellant’s App. at 211. Based on

                                             20
this evidence, the district court concluded that “a reasonable jury could find that

Defendant and the other officers acted recklessly by barging into the residence with

deadly force deployed.” Appellant’s App. at 212.

   In my view, the district court ignored the importance of the officers’ impressions after

interacting with a frantic and “clearly frightened” Ms. Valdez and after hearing that an

intoxicated, window-breaking, man with a violent history9 had been waving a knife

around in the home with family members nearby. Those facts alone justified the officers’

entrance into the home to separate the family members from the possible threat. They

were well on their way to doing so when Tenorio entered the living room and headed for

the officers.10 For Officer Pitzer to avoid liability, the district court seems to require that

the officers have “attempt[ed] to resolve the situation verbally (as for example by calling

into the residence directing the occupants to come outside) . . . .” Appellant’s App. at

211. This runs counter to the rule that “[t]he ‘reasonableness’ of a particular use of force

must be judged from the perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. It also violates our own

direction that “[w]e are not well-suited to act as a police supervisory board, making finely

calibrated determinations of just what type of misbehavior justifies just what level of


   9
     Although the dispatcher was incorrect about Tenorio’s having a violent history, the
officers acted properly in treating it as so as they responded to the urgent call.
   10
       The district court did not mention the undisputed testimony of Robert Torrez,
Tenorio’s brother-in-law, who testified that upon hearing sirens approaching he kept
trying to get Tenorio to put the knife away, and when he heard the police were outside the
house, he told Tenorio, “‘Russell, the police are here, you really need to put that down or
it’s not going to be good,’ and he refused.” Appellant’s App. at 85.
                                              21
response.” Cordova v. Aragon, 569 F.3d 1183, 1190 (10th Cir. 2009). Imagine the

criticism had the officers adopted the district court’s policing strategy and an hour later

Tenorio either killed or wounded himself or a family member.

   As its sole case supporting Tenorio’s alternate theory that “[Officer Pitzer] and the

other officers recklessly and unreasonably created a situation giving rise to Defendant’s

resort to deadly force,” the district court cited to Sevier, 60 F.3d 701 n.10. In Sevier, a

father called police for assistance after seeing his son—despondent about troubles with

his girlfriend—“sitting on the edge of his bed with a knife in his hand resting on his lap.”

Id. at 697. Particularly worrisome were the son’s two previous suicide attempts. Id. Upon

picking the lock on the son’s bedroom door with the father’s help, two officers opened

the door, saw the knife on the son’s lap, and drew their guns. Id. at 698. After declaring

that he had done nothing wrong, the son then rose and stood in his bedroom doorway

holding the knife. Id. What happened next was disputed. The officers said the son lunged

at them with the knife, and the parents denied this. Id. Both officers fired their guns at the

son, hitting him six times and killing him. Id.

   In addition to their excessive-force claim, the parents had a second claim that the

officers “acted recklessly and unreasonably in the events surrounding the seizure and that

this conduct immediately led to the shooting.” Id. at 700. Because the district court

summarily concluded that genuine issues of material fact remained, the Sevier court

examined the record to “determine what facts the district court, in the light most

favorable to the nonmoving party, likely assumed.” Id. (quoting Johnson v. Jones, 515
U.S. 304, 319 (1995)). In one sentence, the court said that “the record reveals some

                                             22
evidence upon which a jury could conclude that Defendants acted recklessly by

confronting [the son] in the manner that they did after knowing that he was armed and

distraught over problems he was having with his girlfriend, and without gathering more

information on the situation.” Id. at 701 n.10.

   Sevier cannot support Tenorio’s facts. Tenorio had frightened his family by his active

resistance to putting the knife down and by his waving it around and holding it to his

throat. Unlike the disputed lunging in Sevier, Tenorio’s case involves a district court’s

finding that he entered the living room and walked directly toward the officers. While the

police in Sevier had the luxury of time in which to involve others adept in dealing with

similar situations, the officers called to Tenorio’s house faced a more immediate

challenge. As mentioned, they knew that Tenorio had scared Ms. Valdez to a degree that

she called 911 and then frantically waved them over when they arrived. They also knew

that the dispatcher had told them that Tenorio was drunk; that he had held a knife to his

throat that evening; that he had vandalized house windows that evening; that he had a

violent history; that Tenorio’s wife and brother-in-law were with him in the house; and

that Tenorio was in the kitchen waving the knife around. These circumstances presented

much more of an emergency than did those in Sevier. I cannot see how the officers acted

recklessly here in trying to get the two family members away from the knife-wielding

Tenorio. Once that was accomplished, had he let that happen, the officers might well then




                                             23
have been able to take the approach with Tenorio that the district court would mandate

upon their arrival.11

   D. Conclusion

   For these reasons, I would reverse the district court’s denial of summary judgment for

Officer Pitzer and remand with instructions to grant Officer Pitzer qualified immunity.




   11
      In its closing sentence addressing this claim, the district court says that “[o]n this
evidence a reasonable jury could find that Defendant and the other officers acted
recklessly by barging into the residence with deadly force deployed.” Appellant’s App. at
212. The district court’s own findings contradict “barging in.” It found that Ms. Valdez
called 911 to enlist the police’s assistance in dealing with Tenorio, who was drunk, had
held a knife to his throat, had vandalized windows soon before the call, and was waving
the knife around in the kitchen. The front door was open. The district court certainly
makes no findings that Ms. Valdez or anyone else protested when the police lined up and
proceeded into the house.
                                            24